Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are currently pending in the instant application.

Response to Election/Restriction
Applicant's election without traverse of Group I, claims 1-12, directed to a system for determining an effect of a non-uniform electric field on a dielectric particle; and the election of Species without traverse as follows: 
Species (A): wherein the computer is programmed to communicate with the function generator to provide a start frequency (instant claim 5); and
Species (B): wherein the computer is further programmed to generate a spectrum of velocity as a function of frequency (instant claim 8); in the reply filed on December 20, 2021 is acknowledged.  

Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 2-4, 6, 7, 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  

The restriction requirement is still deemed proper and is therefore made FINAL.

Therefore, claims 1, 5 and 8-10 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement

have been considered. Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed August 19, 2019 is a 371 (National Stage) of PCT/US18/18681, filed February 20, 2018, which claims the benefit of US Provisional Patent Application No. 62/460,983, filed February 20, 2017.

Claim Objection/Rejections
	Claim Interpretation: The system of claim 1 is interpreted to comprise: (i) a computer; (ii) a pair of electrodes; (iii) a function generator in communication with the computer and the electrodes; (iv) a camera in communication with a microscope and the computer; and (v) a computer program.
The term “the computer is programmed” in claims 1, 5 and 8 is interpreted to refer to any computer program, software and/or algorithm.
	Terms such as, for example, “for generating the non-uniform electric field”; “for changing the frequency of the electric field”; “to detect changes between images to determine the effect” (claim 1); “to communicate with the function generator provide a start frequency that induces a positive DEP”, “to communicate with the function generator to change automatically to another frequency” (claim 5); “programmed to generate a spectrum of velocity as a function of frequency” (claim 8); and “wherein the spectrum of velocity is compared to a standard curve or a second spectrum” (claim 9) are interpreted to be recitations of an intended use (See; MPEP 2114(II); e.g., a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim).

Drawing Objection
(1)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned or identified in the description: 
Figure 1 illustrates what appears to be a pair of electrodes and a circular object therebetween (a particle?); however, these features are not identified in the drawing or in the as-filed Specification. 
Figure 2 illustrates circular objects (particles?) connected to stick objects in between other objects; however, these features are not identified in the drawing or in the as-filed Specification.
Figure 3A is taught as illustrating an exemplary setup; however, none of these features is identified in the drawing or in the as-filed Specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


(2)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: the description of Figure 5A-D in the as-filed Specification indicates that the drawing reference to Figures 2C and 2D (See; as-filed Specification, paragraph [0042]); however, no Figures 2C and 2D is represented in instant Figure 5A-D. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 5 and 8-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 5 are indefinite for the recitation of the term “the electrodes” or “the electrode” such as recited in claim 1, line 5. There is insufficient antecedent basis for the term “the electrodes” or “the electrode” in the claim because claim 1, line 4 recites the term “a pair of electrodes”. The Examiner suggests that Applicant amend the claim to recite, for example, “with the computer and the pair of electrodes for changing the frequency”.
Claim 1 is indefinite for the recitation of the term “the electric field” in line 6. There is insufficient antecedent basis for the term “the electric field” in the claim because claim 1, line 1 recites the term “a non-uniform electric field”.
Claim 1 is indefinite for the recitation of the term “(c)” in line 9 because claim 1, line 5 recites “(c)” such that the term “(c)”, which appears after “(d)” in the claim 1 is confusing, such that it is unclear whether “(c)” in line 9 refers to another feature in addition to the function generator recited in (c) in line 5; whether the computer program is only associated with the function generator of line 5; whether each“(c)” is related one to the other in some other way and/or whether “(c)” is meant to recite “(e)” and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “the images” in line 9. There is insufficient antecedent basis for the term “the images” in the claim because claim 1, lines 7-8 recites the term “a series of images”.
Claim 5 is indefinite for the recitation of the term “the attraction” in line 3. There is insufficient antecedent basis for the term “the attraction” in the claim.
Claims 8-10 are indefinite insofar as they ultimately depend from instant claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5 and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See; Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg /FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at: http://www.uspto.gov/patents/law/exam/mdc_ examples_ nature-based _products.pdf (“Nature-Based Products Examples”).  This rejection is proper.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In the instant case, the claims are directed to a natural phenomenon in the form of a natural correlation between the effect of a non-uniform electric field on a dielectric particle (e.g., a cell, protein, DNA probe, microorganisms, emulsion, bead, etc.); as well as, a natural correlation between the effect of a non-uniform electric field on a dielectric particle comprising an analyte and biomarker of interest; and an abstract idea in the form of mathematical concepts (e.g., mathematical relationships, formulas or equations, and/or calculations); mental process can be performed in the human mind (including observation, judgement and opinion); and/or the use of a general computer to carry out generic computer 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claims 1, 5 and 8-10 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
In the instant case, instant claim 1 is broadly directed to a system for determining an effect of a non-uniform electric field on a dielectric particle, comprising: (i) a computer; (ii) a pair of electrodes; (iii) a function generator in communication with the computer and the electrodes; and (iv) a camera in communication with a microscope and the computer, wherein the computer is programmed to detect changes between the images in the series of images to determine the effect of the non-uniform electric filed on the dielectric particle.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a natural phenomenon; a composition of matter; and an abstract idea, thus, the instant claims are directed to a statutory category. Step I [YES].
Proceeding to Step IIA – Prong One of the analysis, which asks if the claimed invention is directed to a judicial exception, such that instant claims 1, 5 and 8-10 are directed to a natural phenomenon in the form of a natural correlation between the effect of a non-uniform electric field on a dielectric particle (e.g., a cell, protein, DNA probe, microorganisms, emulsion, bead, etc.); as well as, a natural correlation between the effect of a non-uniform electric field on a dielectric particle comprising an analyte and biomarker of interest; and an abstract idea in the form of an abstract idea including a general computer that is in communication with a pair of electrodes, a function generator, a camera and a microscope, such that the computer is programmed to carry out generic computer functions including changing the frequency of the dielectric field, capturing a series of images, detecting changes between images, and determining the effect of the non-uniform electric field on the dielectric particle including mathematical concepts (e.g., mathematical relationships, formulas or equations, and/or calculations); mental process that can be performed in the human mind (including observation, judgement and opinion), and the use of a general computer to carry out generic computer functions. Step IIA – Prong One [YES].
“a system for determining an effect of a non-uniform electric field on a dielectric particle” in lines 1-2; “a pair of electrodes for generating the non-uniform electric field” in line 4; “a function generator in communication with the computer and the electrodes for changing the frequency of the electric field” in lines 5-6; “a camera in communication with a microscope and the computer for capturing a series of images of the dielectric particle in the non-uniform electric field” in lines 7-8; and “wherein the computer is programmed to detect changes between the images in the series of images to determine the effect of the non-uniform electric field on the dielectric particle” in lines 9-11, which resemble “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)), and are analogous to “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and are examples of “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and resembles “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Additionally, the dependent limitations of 5 and 8-10 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 5 recites “wherein the computer is programmed to communicate with the function generator provide a start frequency that induces positive DEP until such time as the positive DEP force results in the attraction of the dielectric particle to the electrode, at which time the computer is programmed to communicate with the function generator to change automatically to another frequency that induces a negative DEP”; while claim 8 recites, “wherein the computer is further programmed to generate a spectrum of velocity as a function of frequency for the dielectric particle”; and claim 10 recites “wherein the standard curve or the second spectrum is for a known biomarker of interest”. These limitations can be interpreted as "an abstract idea itself" furthering an example of “obtaining and comparing intangible data”, (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)). “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and resembles “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, these limitations can be interpreted as "an abstract idea itself". Hence, these limitations are akin to an abstract idea, which was at issue in Alice Corp. and has been identified among non-limiting examples to be an abstract idea. The claims add insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)). The claims do not provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 
Proceeding to Step IIB of the analysis: the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the abstract idea? The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception related to the system are covered. For instance, the claims are recited without any specificity as to the particular system; the effect; the non-uniform electric field; the dielectric particle (e.g., cell, bead, peptide, protein, DNA, etc.); the computer; the pair of electrodes; the function generator; the frequency of the electric field; the camera; the microscope; the computer programs; the series of images (e.g., microscopic, fluorescent, UV, changes in current, etc.); the effect of the non-uniform electric field on the dielectric particle; and/or how each component of the system is related to (or connected) one to the other.
The claims amount to nothing more than a computer system in communication with various electronic components. For example, microfluidic systems that can transport, concentrate and capture particles in a controllable droplet through dielectrophoresis (DEP) or liquid dielectrophoresis (LDEP), wherein a dielectric particle or a liquid moves toward regions of high electric field strength under non-uniform electric field; and wherein systems including bottom electrodes comprising reservoir LDEP electrode, four cutting DEP electrodes, and electrodes with a microwell; and that an experimental setup includes a microscope with camera, an image analysis system (PC with Upmost), a control circuit, a function generator, a power amplifier, and an oscilloscope are known in the art as evidenced by Tsai et al. (Electrophoresis, 2011; Abstract; pg. 1342, col 1, Figure 4; pg.1343, col 1; first full paragraph; and Figure 5; and pg. 1343, col 2, first full paragraph); that micro-electrode arrays were found suitable for using DEP to manipulate particles using dielectrophoresis such that micro sized particles were placed in a non-uniform electric field; that an initial set of apparatus consisted of a continuously focusable microscope (CFM) with a CCD camera attached, wherein recording was done through connection to a computer; a frequency was generated by the function generator; and DEP was found to arise even at very low frequencies such that dielectrophoretic motion of the beads was detected for all the experiments as evidenced by Lei (Thesis, 2004; pg. 1, first full paragraph; pg. 3, first and second full paragraphs; pg. 19, Golan et al. (US20090314644, published December 24, 2009; Abstract; paragraph [0004], lines 9-13; [0046]; and [0152]-[0153]). Thus, the components of a system for determining an effect of a non-uniform electric field on a dielectric particle, comprising a computer, electrodes, function generator, and a camera in communication with a microscope were well known, purely conventional, or routine in the art. Step IIA [YES].
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 1 DOES NOT qualify as eligible subject matter.  
Dependent claim(s) 5 and 8-10 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon in claim 1, significantly different. For example, claim 8 encompasses the invention according to claim 1, wherein the computer is further programmed to generate a spectrum of velocity as a function of frequency for the dielectric particle, but it does not add anything that makes the natural phenomenon in claim 1 significantly different.
In light of the above consideration and the new guidance, claims 1, 5 and 8-10 are non-statutory.  This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1)	Claims 1, 5 and 8-10 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Golan et al. (US Patent Application Publication No. 20090314644, published December 24, 2009).
Regarding claims 1, 5 and 8-10, Golan et al. teach a device for manipulating an object present in a fluid by electro-kinetics, wherein the device comprises a substrate forming a flow chamber, and a plurality of electrically biasable electrode structures and at least one electrically floating electrode (interpreted as a system; and a pair of electrodes, claim 1) (Abstract). Golan et al. teach that in dielectrophoresis, particle motion is produced by the interaction between the non-uniform electric field and the dielectric polarization components induced in the particle and in the surrounding fluid medium by the field (interpreted as a dielectric particle; and non-uniform electric field, claim 1) (paragraph [0004], lines 9-12). Golan et al. teach that dielectrophoretic forces are generated by either conventional dielectrophoresis (cDEP), or by traveling-wave dielectrophoresis (twDEP), wherein  dielectrophoresis refers to motion arising from non-uniform distribution in the magnitude of the direct-current (DC) or alternating-current (AC) electric field (interpreted as DPE) (paragraph [0006]). Golan et al. teach that implementation of the present invention involves performing or completing selected tasks or steps manually, automatically, or a combination thereof including wherein several selected steps can be implemented by hardware or by software on any operating system of any firmware or a combination thereof such as, for example, as hardware, selected steps can be implemented as a chip or a circuit; and that as software the selected steps can be implemented as a plurality of software instructions being executed by a computer using any suitable operating system, such that selected steps of the method and system can be described as being performed by a data processor, such as a computing platform for executing a plurality of instructions (interpreted as a computer programmed to carry out steps such as capturing images, providing a frequency, communicate with a function generator, generate a velocity, and comparing a spectrum of velocity with a standard curve or second spectrum, claims 1, 5 and 8-10) (paragraph [0046]). Golan et al. teach a microfluidic device 10 can be used in medical diagnostics, such as for processing a volume of sample from a subject (e.g., a droplet of blood), such that the sample and/or other small volumes of fluids containing analytes can be moved by electrokinetics (e.g., dielectrophoresis) from reservoirs or other receiving chambers through microchannels of the microfluidic device to one or more reaction or association chambers so as to determine whether the sample contains one or more target molecules of interest including DNA from a pathogen (interpreted as associated with a biomarker of interest, claim 10) (paragraph [0094]). Golan et al. teach that the devices were contacted by the sample and a voltage was applied to the biasable electrodes; and that erythrocyte motion was visually recorded with a Nikon microscope equipped with a high resolution CCD camera; digital output from the camera was routed to a computer with a National Instruments IMAQ PCI 1411 video capture card, such that LabVIEW 7.1 software (National Instruments) was used for controlling the recording parameters; and AC voltage was applied to the electrodes from an Agilent function generator, while waveforms were monitored with a Tektronix oscilloscope (interpreted as a system; computer; a pair of electrodes for generating a non-uniform electric field; function generator in communication with the computer and electrodes; a camera in communication with a microscope and computer for capturing 
Golan et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 



(2)	Claims 1, 5 and 8-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Tsai et al. (Electrophoresis, 2011, 32, 1337-1347).
Regarding claims 1, 5 and 8-10, Tsai et al. teach a microfluidic system that can transport, concentrate, and capture particles in a controllable droplet by dielectrophoresis (DEP), which is a phenomenon in which a force is exerted on a dielectric particle when it is subjected to a non-uniform electric field, is used to manipulate particles; and that liquid dielectrophoresis (LDEP) is a phenomenon in which a liquid moves toward regions of high electric field strength under a non-uniform electric field, is used to manipulate the fluid, wherein a set of microwell electrodes is used to capture a bead using DEP force (interpreted as a dielectric particle; a pair of electrodes; and a non-uniform field, claim 1) (Abstract). Tsai et al. teach in Figure 5, a flowchart of the experiment (pg. 1343, col 1, Figure 5). Figure 5 is shown below:

    PNG
    media_image1.png
    214
    436
    media_image1.png
    Greyscale

Figure 5
Tsai et al. teach in Figure 5 that the experimental setup consisted of a microscope with a camera, an image analysis system (PC with Upmost) (interpreted as a computer programmed to detect changes), a control circuit, a function generator, a power amplifier, and an oscilloscope, wherein the electric signal generated by a function generator was fed through a power amplifier and two kinds of signals enter the device via the control circuit, such that one signal is the AC signal at a frequency of 5 MHz from the function generator to the microwell, and the other signal is the amplified AC signal at a frequency of 100 kHz from the function generator via the power amplifier for the electrode with a DEP gap and the cutting electrodes, such that a water droplet with 10-mm polystyrene microparticles was placed on the device by a pipette and the microscope acquired an optical image, which was analyzed using the image analysis system (interpreted as a system comprising: a computer; a pair of electrodes; a function generator; a camera connected to a microscope; and DEP, claim 1) (pg. 1343, col 2, first full paragraph).
Tsai et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Conclusion
Claims 1, 5 and 8-10 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639